Title: To James Madison from John Lamson, 22 May 1802 (Abstract)
From: Lamson, John
To: Madison, James


22 May 1802, Trieste. Has nothing of importance to report since his dispatch of 18 Mar. Encloses a list of all the American vessels that have ever visited the port. Observes that Trieste is “surrounded by an extensive and encreasing manufactoring country where the produce of the west Indies and many articles the growth of the United States are allways in great demand.… The principle articles of export are Hemp Iron & steell and articles manufactured from them, Coarse cloths, Linnens & Glass ware, and generally all articles from the Levant and Neighboring Islands.”
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 2 pp. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

